
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.3



FORM OF INDEMNIFICATION AGREEMENT


        This Indemnification Agreement, dated as
of                            ,            (this "Agreement"), is made by and
between ASBURY AUTOMOTIVE GROUP, INC., a Delaware corporation (the "Company"),
and                         ("Indemnitee").

RECITALS:

        Indemnitee is a director and/or officer of the Company and his/her
willingness to serve in such capacity is predicated, in substantial part, upon
the Company's willingness to indemnify him/her to the fullest extent permitted
by the laws of the state of Delaware, and upon the other undertakings set forth
in this Agreement.

        Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee's continued service as a director and/or officer of the Company and
to enhance Indemnitee's ability to serve the Company in an effective manner, and
in order to provide such protection pursuant to express contract rights
(intended to be enforceable irrespective of, among other things, any amendment
to the Company's certificate of incorporation or bylaws (collectively, the
"Constituent Documents"), any change in the composition of the Company's Board
of Directors (the "Board") or any change-in-control or business combination
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancement of Expenses (as defined
in Section 1(c)) to Indemnitee as set forth in this Agreement and for the
continued coverage of Indemnitee under the Company's directors' and officers'
liability insurance policies.

        In light of the considerations referred to in the preceding recitals, it
is the Company's intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.

AGREEMENT:

        NOW, THEREFORE, the parties hereby agree as follows:

        1.    Certain Definitions.    In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:

        (a)    "Claim" means (i) any threatened, asserted, pending or completed
claim, demand, action, suit or proceeding, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; and (ii) any inquiry or investigation, whether
made, instituted or conducted by the Company or any other party, including
without limitation any federal, state or other governmental entity, that
Indemnitee reasonably determines might lead to the institution of any such
claim, demand, action, suit or proceeding.

        (b)    "Disinterested Director" means a director of the Company who is
not and was not a party to the Claim in respect of which indemnification is
sought by Indemnitee.

        (c)    "Expenses" means reasonable attorneys' and experts' fees and
expenses and all other reasonable costs and expenses paid or payable in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to investigate, defend, be a witness in or
participate in (including on appeal), any Claim, including such costs or
expenses paid or payable in connection with a Standard of Conduct Determination.

        (d)    "Incumbent Directors" means the individuals who, as of the date
hereof, are Directors of the Company and any individual becoming a Director
subsequent to the date hereof whose election, nomination for election by the
Company's stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by

--------------------------------------------------------------------------------




approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual's election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

        (e)    "Indemnifiable Claim" means any Claim based upon, arising out of
or resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director or officer of the Company or as
a director, officer, member, manager or trustee of any other corporation,
limited liability company, partnership, joint venture, trust or other entity or
enterprise, whether or not for profit, as to which Indemnitee is or was serving
at the request of the Company as a director, officer, member, manager or
trustee, or (ii) Indemnitee's status as a current or former director or officer
of the Company or as a current or former director, officer, member, manager or
trustee of the Company or any other entity or enterprise referred to in
clause (i) of this sentence or any actual, alleged or suspected act or failure
to act by Indemnitee in connection with any obligation or restriction imposed
upon Indemnitee by reason of such status. In addition to any service at the
actual request of the Company, for purposes of this Agreement, Indemnitee shall
be deemed to be serving or to have served at the request of the Company as a
director, officer, member, manager or trustee of another entity or enterprise if
Indemnitee is or was serving as a director, officer, member, manager or trustee
of such entity or enterprise and the Company directly or indirectly caused
Indemnitee to be nominated, elected, appointed, designated or selected to serve
in such capacity.

        (f)    "Indemnifiable Losses" means any and all Losses relating to,
arising out of or resulting from any Indemnifiable Claim.

        (g)    "Independent Counsel" means a law firm, or a member of a law
firm, that is experienced in matters of Delaware corporation law and neither
presently is, nor in the past five years has been, retained to represent:
(i) the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning the Indemnitee under this Agreement, or
of other indemnitees under similar indemnification agreements), or (ii) any
other party to the Indemnifiable Claim giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term "Independent
Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.

        (h)    "Losses" means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other) and
amounts paid in settlement, including without limitation all interest,
assessments and other charges paid or payable in connection with or in respect
of any of the foregoing.

        (i)    "Notification Date" means the date of receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim.

        2.    Indemnification Obligation.    Subject to Section 7, the Company
shall indemnify, defend and hold harmless Indemnitee, to the fullest extent
permitted by the laws of the State of Delaware as such laws may from time to
time hereafter be amended against any and all Indemnifiable Claims and
Indemnifiable Losses; provided, however, that, (a) except as provided in
Section 5, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Claim initiated by Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in or consented to the initiation of such Claim and (b) no repeal or amendment
of any law of

2

--------------------------------------------------------------------------------

the State of Delaware shall in any way diminish or adversely affect the rights
of Indemnitee pursuant to this Agreement in respect of any occurrence or matter
arising prior to any such repeal or amendment.

        3.    Advancement of Expenses.    Indemnitee shall have the right to
advancement by the Company prior to the final disposition of any Indemnifiable
Claim of any and all Expenses relating to, arising out of or resulting from any
Indemnifiable Claim paid or incurred by Indemnitee or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee; provided
that Indemnitee shall not be entitled to request the advancement of Expenses
more than 60 days in advance of the date on which Indemnitee reasonably
determines such Expenses are likely to be paid. Indemnitee's right to such
advancement is not subject to the satisfaction of any standard of conduct.
Indemnitee shall submit to the Company a written request specifying the Expenses
for which Indemnitee seeks an advancement under this Section 3, together with
documentation reasonably evidencing that Indemnitee has incurred such Expenses
or, if such Expenses have not yet been incurred, a reasonably detailed estimate
of such Expenses and an undertaking to provide such documentation once the
estimated Expenses have been incurred. Within twenty days after any such request
properly made by Indemnitee, the Company shall, in accordance with such request
(but without duplication), (a) pay such Expenses on behalf of Indemnitee,
(b) advance to Indemnitee funds in an amount sufficient to pay such Expenses, or
(c) reimburse Indemnitee for such Expenses; provided that Indemnitee shall
repay, without interest, any amounts actually advanced to Indemnitee that are in
excess of amounts paid or payable by Indemnitee in respect of Expenses relating
to, arising out of or resulting from such Indemnifiable Claim. In connection
with any such payment, advancement or reimbursement, Indemnitee shall execute
and deliver to the Company an undertaking, which need not be secured and shall
be accepted without reference to Indemnitee's ability to repay the Expenses, by
or on behalf of the Indemnitee, to repay, without interest, any amounts paid,
advanced or reimbursed by the Company in respect of Expenses relating to,
arising out of or resulting from any Indemnifiable Claim in respect of which it
shall have been determined, following the final disposition of such
Indemnifiable Claim, that Indemnitee is not entitled to indemnification
hereunder.

        4.    Indemnification for Additional Expenses.    Without limiting the
generality or effect of the foregoing, the Company shall indemnify and hold
harmless Indemnitee against and, if requested by Indemnitee, shall reimburse
Indemnitee for, or advance to Indemnitee, within twenty days of such request,
any and all Expenses paid or incurred by Indemnitee (or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee; provided
that Indemnitee shall not be entitled to request the advancement of Expenses
more than 60 days in advance of the date on which Indemnitee reasonably
determines such Expenses are likely to be paid) in connection with any Claim
made, instituted or conducted by Indemnitee for (a) indemnification or
reimbursement or advance payment of Expenses by the Company under any provision
of this Agreement (including a Standard of Conduct Determination), or under any
other agreement or provision of the Constituent Documents now or hereafter in
effect relating to Indemnifiable Claims, and/or (b) recovery under any
directors' and officers' liability insurance policies maintained by the Company;
provided that, if Indemnitee ultimately is determined not to be entitled to such
indemnification, reimbursement, advance payment of expenses or insurance
recovery and Indemnitee did not make, institute or conduct such Claim in good
faith and with a reasonable belief that such Claim was not frivolous, Indemnitee
shall, and Indemnitee hereby undertakes to, reimburse the Company, with
interest, for all such amounts received by Indemnitee promptly after receipt of
a written demand therefor from the Company.

        5.    Partial Indemnity.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Indemnifiable Loss but not for all of the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.

3

--------------------------------------------------------------------------------


        6.    Procedure for Notification.    

        (a)    Not later than fifteen (15) days after receipt by Indemnitee of
notice of the commencement of any Claim, Indemnitee will, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company of the commencement thereof; but the omission so to notify the Company
will not relieve it from any liability under this Agreement except to the
extent, if any, that such omission actually prejudices the use by the Company of
defenses, rights or insurance coverage.

        (b)    To obtain indemnification under this Agreement in respect of an
Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit to the
Company a written request therefor including a reasonable description (based
upon information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss and the basis for the assertion of a claim under this
Agreement. If, at the time of the receipt of such request, the Company has
directors' and officers' liability insurance in effect under which coverage for
such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. The failure by
Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, such failure actually prejudices the use by
the Company of defenses, rights or insurance coverage.

        7.    Determination of Right to Indemnification.    

        (a)    To the extent that Indemnitee shall have been successful on the
merits or otherwise in defense of any Indemnifiable Claim, or in defense of any
issue or matter therein, Indemnitee shall be indemnified against all
Indemnifiable Losses relating to, arising out of or resulting from such
Indemnifiable Claim or issue or matter in accordance with Section 2 and no
Standard of Conduct Determination (as defined in Section 7(b)) shall be
required.

        (b)    To the extent that the provisions of Section 7(a) are
inapplicable to an Indemnifiable Claim that shall have been finally disposed of,
any determination of whether Indemnitee has satisfied any applicable standard of
conduct under Delaware law that is a legally required condition precedent to
indemnification of Indemnitee hereunder against Indemnifiable Losses relating
to, arising out of or resulting from such Indemnifiable Claim (a "Standard of
Conduct Determination") shall be made as follows: (i) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (ii) if such
Disinterested Directors so direct, by a majority vote of a committee of
Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (iii) if there are no such Disinterested Directors or if requested
by Indemnitee, by Independent Counsel in a written opinion addressed to the
Board, a copy of which shall be delivered to Indemnitee. Indemnitee will
cooperate with the person or persons making such Standard of Conduct
Determination, including providing to such person or persons, upon reasonable
advance request, any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination.

        (c)    The Company shall use its reasonable best efforts to cause any
Standard of Conduct Determination required under Section 7(b) to be made as
promptly as practicable and in no event later than 45 days after the
Notification Date; provided that such 45 day period may be extended for a
reasonable time not to exceed an additional 30 days if the person or persons
making such determination in good faith requires such additional time for the
obtaining or evaluation or documentation and/or information relating thereto If
any such Standard of Conduct Determination is not made within such 45 (or
75) day period, Indemnitee shall be permitted to petition the Delaware Court of
Chancery to make such determination.

4

--------------------------------------------------------------------------------


        (d)    If (i) Indemnitee shall be entitled to indemnification hereunder
against any Indemnifiable Losses pursuant to Section 7(a), (ii) no determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law is a legally required condition precedent to indemnification of
Indemnitee hereunder against any Indemnifiable Losses, or (iii) Indemnitee has
been determined or deemed pursuant to Section 7(b) to have satisfied any
applicable standard of conduct under Delaware law which is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company shall pay to Indemnitee within twenty
days after the earliest date on which the applicable criterion specified in
clause (i), (ii) or (iii) above shall have been satisfied an amount equal to the
amount of such Indemnifiable Losses.

        (e)    If a Standard of Conduct Determination is to be made by
Independent Counsel pursuant to Section 7(b), the Independent Counsel shall be
selected by the Board of Directors, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. Indemnitee may, within five business days after receiving written
notice of selection from the Company, deliver to the Company a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that the Independent Counsel so selected does not satisfy the
criteria set forth in the definition of "Independent Counsel" in Section 1(g),
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, the Independent Counsel so selected may not serve
as Independent Counsel unless and until such objection is withdrawn or a court
has determined that such objection is without merit. If no Independent Counsel
that is permitted under the foregoing provisions of this Section 7(e) to make
the Standard of Conduct Determination shall have been selected within 30 days
after the Company gives its initial notice pursuant to the first sentence of
this Section 7(e) either the Company or Indemnitee may petition the Court of
Chancery of the State of Delaware for resolution of any objection which shall
have been made by the Indemnitee to the Company's selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the Court or by such other person as the Court shall designate, and the
person or firm with respect to whom all objections are so resolved or the person
or firm so appointed will act as Independent Counsel. In all events, the Company
shall pay all of the reasonable fees and expenses of the Independent Counsel
incurred in connection with the Independent Counsel's determination pursuant to
Section 7(b).

        8.    Presumption of Entitlement.    In making any Standard of Conduct
Determination, the person or persons making such determination shall presume
that Indemnitee has satisfied the applicable standard of conduct, and the
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary. Any Standard of Conduct Determination that is adverse
to Indemnitee may be challenged by the Indemnitee in the Court of Chancery of
the State of Delaware. No determination by the Company (including by its
directors or any Independent Counsel) that Indemnitee has not satisfied any
applicable standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.

        9.    No Other Presumption.    For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that Indemnitee did not meet any
applicable standard of conduct or that indemnification hereunder is otherwise
not permitted.

        10.    Non-Exclusivity.    The rights of Indemnitee hereunder will be in
addition to, and not in limitation of, any other rights Indemnitee may have
under the Constituent Documents, or the substantive laws of the State of
Delaware, any other contract or otherwise (collectively, "Other Indemnity
Provisions"). The Company will not adopt any amendment to any of the Constituent

5

--------------------------------------------------------------------------------


Documents the effect of which would be to deny, diminish or encumber
Indemnitee's right to indemnification under this Agreement.

        11.    Liability Insurance and Funding.    For the duration of
Indemnitee's service as a director and/or officer of the Company, and thereafter
for so long as Indemnitee shall be subject to any pending or possible
Indemnifiable Claim, the Company shall use commercially reasonable efforts
(taking into account the scope and amount of coverage available relative to the
cost thereof) to cause to be maintained in effect policies of directors' and
officers' liability insurance providing coverage for Indemnitee of the Company
that is at least substantially comparable in scope and amount to that provided
by the Company's current policies of directors' and officers' liability
insurance. Upon request, the Company shall provide Indemnitee with a copy of all
directors' and officers' liability insurance applications, binders, policies,
declarations, endorsements and other related materials, and shall provide
Indemnitee with a reasonable opportunity to review and comment on the same.
Without limiting the generality or effect of the two immediately preceding
sentences, the Company shall not discontinue or significantly reduce the scope
or amount of coverage from one policy period to the next policy period
(i) without the prior approval thereof by a majority vote of the Incumbent
Directors, even if less than a quorum, or (ii) if at the time that any such
discontinuation or significant reduction in the scope or amount of coverage is
proposed there are no Incumbent Directors, without the prior written consent of
Indemnitee (which consent shall not be unreasonably withheld or delayed). In all
policies of directors' and officers' liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company's directors and officers most favorably insured by such
policy. The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including without limitation a
letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance expenses pursuant to this
Agreement.

        12.    Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the related
rights of recovery of Indemnitee against other persons or entities (other than
Indemnitee's successors), including any entity or enterprise referred to in
clause (i) of the definition of "Indemnifiable Claim" in Section 1. Indemnitee
shall take, at the request of the Company, all actions reasonably necessary to
secure such rights, including the execution of all papers reasonably required to
evidence such rights (all of Indemnitee's reasonable Expenses, including
attorneys' fees and charges, related thereto to be reimbursed by the Company).

        13.    No Duplication of Payments.    The Company shall not be liable
under this Agreement to make any payment to Indemnitee in respect of any
Indemnifiable Losses to the extent Indemnitee has otherwise actually received
payment (net of Expenses incurred in connection therewith) under any insurance
policy, the Constituent Documents and Other Indemnity Provisions or otherwise
(including from any entity or enterprise referred to in clause (i) of the
definition of "Indemnifiable Claim" in Section 1(e)) in respect of such
Indemnifiable Losses otherwise indemnifiable hereunder.

        14.    Defense of Claims.    The Company shall be entitled to
participate in the defense of any Indemnifiable Claim or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if Indemnitee reasonably believes, after consultation with counsel selected by
Indemnitee, that (a) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict,
(b) the named parties in any such Indemnifiable Claim (including any impleaded
parties) include both the Company and Indemnitee and Indemnitee shall conclude
that there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company, or (c) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then Indemnitee shall be entitled to
retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Indemnifiable Claim) at the Company's
expense. The Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in

6

--------------------------------------------------------------------------------


settlement of any threatened or pending Indemnifiable Claim effected without the
Company's prior written consent. The Company shall not, without the prior
written consent of the Indemnitee, effect any settlement of any threatened or
pending Indemnifiable Claim which the Indemnitee is or could have been a party
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of the Indemnitee from all liability on any
claims that are the subject matter of such Indemnifiable Claim. Neither the
Company nor Indemnitee shall unreasonably withhold its consent to any proposed
settlement.

        15.    Successors and Binding Agreement.    (a) The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company to assume and agree to and perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement shall
be binding upon and inure to the benefit of the Company and any successor to the
Company, including without limitation any person acquiring directly or
indirectly all or substantially all of the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the "Company" for purposes of this
Agreement), but shall not otherwise be assignable or delegatable by the Company.

        (b)    This Agreement shall be binding on and inure to the benefit of
and be enforceable by the Indemnitee's personal or legal representatives,
executors, administrators, heirs, distributees, legatees and other successors.

        (c)    This Agreement is personal in nature and neither of the parties
hereto shall, without the written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 15(a) and 15(b). Without limiting the generality or effect of the
foregoing, Indemnitee's right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by the Indemnitee's will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 15(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

        16.    Notices.    For all purposes of this Agreement, all
communications, including without limitation notices, consents, requests or
approvals, required or permitted to be given hereunder shall be in writing and
shall be deemed to have been duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof orally confirmed), or
five business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid or one business day
after having been sent for next-day delivery by a nationally recognized
overnight courier service, addressed to the Company (to the attention of the
General Counsel of the Company) and to Indemnitee at the addresses shown on the
signature page hereto, or to such other address as any party may have furnished
to the other in writing and in accordance herewith, except that notices of
changes of address will be effective only upon receipt.

        17.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to the principles of conflict of laws of such State. The Company and
Indemnitee each hereby irrevocably and unconditionally consent to the
jurisdiction of the Chancery Court of the State of Delaware for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
brought only in the Chancery Court of the State of Delaware.

        18.    Validity.    If any provision of this Agreement or the
application of any provision hereof to any person or circumstance is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstance shall not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal shall be reformed to

7

--------------------------------------------------------------------------------


the extent, and only to the extent, necessary to make it enforceable, valid or
legal. In the event that any court or other adjudicative body shall decline to
reform any provision of this Agreement held to be invalid, unenforceable or
otherwise illegal as contemplated by the immediately preceding sentence, the
parties thereto shall take all such action as may be necessary or appropriate to
replace the provision so held to be invalid, unenforceable or otherwise illegal
with one or more alternative provisions that effectuate the purpose and intent
of the original provisions of this Agreement as fully as possible without being
invalid, unenforceable or otherwise illegal.

        19.    Miscellaneous.    No provision of this Agreement may be waived,
modified or discharged unless such waiver, modification or discharge is agreed
to in writing signed by Indemnitee and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, expressed or implied with respect to the subject matter
hereof have been made by either party that are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement.

        20.    Certain Interpretive Matters.    No provision of this Agreement
shall be interpreted in favor of, or against, either of the parties hereto by
reason of the extent to which any such party or its counsel participated in the
drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof or thereof.

        21.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together shall constitute one and the same agreement.

        [Signatures Appear On Following Page]

        IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused
its duly authorized representative to execute this Agreement as of the date
first above written.

    ASBURY AUTOMOTIVE GROUP, INC.
3 Landmark Square, Suite 500
Stamford, Connecticut 06902               By:  

--------------------------------------------------------------------------------

Name:
Title:               [INDEMNITEE]
[Address]              

--------------------------------------------------------------------------------

[Indemnitee]


8

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.3



FORM OF INDEMNIFICATION AGREEMENT
